Citation Nr: 1747618	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  15-02 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  For the period prior to January 9, 2017, entitlement to an initial compensable evaluation for bilateral hearing loss disability.

2.  From January 9, 2017, entitlement to an initial evaluation in excess of 20 percent for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 1956, and from September 1961 to January 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that granted service connection for bilateral hearing loss and assigned a noncompensable rating. 

In January 2016, the Veteran testified at Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In March 2016, the Board remanded the Veteran's claim for further development.  These matters are now returned to the Board for decision.

A January 2017 rating decision awarded a higher 20 percent disability rating for the Veteran's bilateral hearing loss, effective January 9, 2017.  As this did not constitute a grant of the full benefit sought on appeal, these matters remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to January 9, 2017, the Veteran's hearing loss disability has manifested by level III hearing in the right ear and level I hearing in the left ear.

2.  From January 9, 2017, the Veteran's hearing loss disability has manifested by level VI hearing in the right ear and level V hearing in the left ear.


CONCLUSIONS OF LAW

1.  Prior to January 9, 2017, the criteria for an initial compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §4.85, Diagnostic Code 6100, 4.86, 4.87 (2016).

2.  From January 9, 2017, the criteria for an initial evaluation in excess of 20 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §4.85, Diagnostic Code 6100, 4.86, 4.87 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

Where service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required as the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's VA treatment records are all in the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain.

VA's duty to assist includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2016).

The Veteran was provided with VA examinations relating to his claims in February 2012 and January 2017.  There is no evidence indicating that there has been a material change in the severity of the Veteran's hearing loss disability since the last VA examination.   See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The examiners personally interviewed and examined the Veteran and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  As such, the Board finds these VA examination reports are adequate upon which to base a decision.  

The Board adds that a March 2016 VA examination was attempted, but the examiner found the Veteran's responses to be too variable and not valid, and therefore testing was abandoned.  As noted above, a subsequent VA examination was performed in January 2017.

The most recent January 2017 VA examination was performed pursuant to the March 2016 Board remand, in which the Board noted that the evidence indicated that his disability may have worsened since the last VA examination.  The subsequent January 2017 VA examination report answered all of the questions posed by the Board, and provides the necessary information to rate the Veteran's bilateral hearing loss.  Therefore, the Board finds there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, for the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

In January 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in St. Petersburg, Florida.  A transcript of the proceeding has been associated with the claims file.  At the Board hearing, the undersigned VLJ clarified the issue on appeal, explained the elements necessary to substantiate the appeal, and inquired as to whether there was any additional evidence to be submitted; testimony was elicited in a manner to explore fully the basis for the claimed entitlement.  See 38 C.F.R. § 3.103(c)(2).  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

II.  Analysis

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b) (West 2014).  

A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2016).  When a veteran timely appeals an initial rating for a service-connected disability within one year of the rating decision, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for periods of time since the filing of his claim when his disability may have been more severe than others.  Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations of defective hearing range from noncompensable to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2016).

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral, to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.86(a) (2016).  Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral. 38 C.F.R. § 4.86(b) (2016).

Pertinent case law provides that the assignment of disability ratings for hearing impairment is to be derived by the mechanical application of the ratings schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The use of the controlled Maryland CNC speech discrimination test and the pure tone threshold average determined by an audiometry test was established by regulation and published in the Federal Register on November 18, 1987.  See 52 Fed. Reg. 44,117.

The February 2012 VA audiological examination report reflects pure tone thresholds as follows:




1000
2000
3000
4000
Avg
RIGHT
45
60
65
70
60
LEFT
40
55
60
60
54

Speech recognition ability (using Maryland CNC word lists) was measured as 88 percent in the right ear, and 96 percent in the left ear.  Using Table VI of 38 C.F.R. § 4.85, these audiological testing results correlate to level III hearing in the right ear, and level I hearing in the left ear.  Using Table VII (Diagnostic Code 6100) of 38 C.F.R. § 4.85, the combination of level III hearing in the right ear, and level I hearing in the left ear, corresponds to a noncompensable rating.

The March 2016 VA audiological examination report reflects the examiner noted that the Veteran's pure tone thresholds and speech recognition scores could not be tested ("CNT").  The examiner explained that the Veteran's responses were too variable and not reliable to diagnose the severity of the Veteran's hearing loss.  The examiner noted the test results were not valid based on the Veteran's responses.

The January 2017 VA audiological examination report reflects pure tone thresholds as follows:




1000
2000
3000
4000
Avg
RIGHT
50
60
65
70
61
LEFT
45
55
60
65
56

Speech recognition ability (using Maryland CNC word lists) was measured as 60 percent in the right ear, and 70 percent in the left ear.  Using Table VI of 38 C.F.R. § 4.85, these audiological testing results correlate to level VI hearing in the right ear, and level V hearing in the left ear.  Using Table VII (Diagnostic Code 6100) of 38 C.F.R. § 4.85, the combination of level VI hearing in the right ear and level V hearing in the left corresponds to a 20 percent rating.

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court of Appeals for Veterans Claims held that audiometric testing in a sound controlled room is an adequate testing ground for rating purposes, so long as the examiner adequately explores the functional impact of hearing loss on the Veteran.  The February 2012 and January 2017 VA examination reports included information concerning how the Veteran's hearing loss affects his daily functioning.  Specifically, the February 2012 VA examiner noted that the Veteran reported difficulty understanding conversational speech and watching television, and that it was frustrating for his marriage.  The January 2017 VA examiner likewise noted that the Veteran reported difficulty understanding conversational speech and watching television, and that he was very frustrated with his inability to understand words.  However, as noted by the Federal Circuit, while the effects of a disability on one's daily life are arguably relevant to a doctor conducting a medical examination, those effects are not relevant to a disability rating made by a ratings specialist.  The VA has never adopted an interpretation to the contrary.  Vasquez -Flores (citation omitted).

The Board has also reviewed all of the Veteran's audiological treatment records in the claims file, but none of which reflect the requisite pure tone thresholds at 1000, 2000, 3000, and 4000 hertz and speech recognition scores necessary to rate the disability.  

Based on a careful review of all the evidence, the Board finds that the preponderance of the evidence is against finding entitlement to ratings for the Veteran's bilateral hearing loss in excess of the noncompensable rating prior to January 9, 2017, and in excess of 20 percent thereafter.  As shown above, the evidence does not show that the Veteran's bilateral hearing loss meets the schedular criteria for higher ratings.  The Board notes again that the schedular ratings for hearing loss are generally determined by the mechanical application of the criteria in Table VI and Table VII.  See Lendenmann, supra.

The Board acknowledges that the Veteran's staged ratings involve a 20 percent disability rating increase (from noncompensable), and the Board has carefully considered whether entitlement to the higher 20 percent rating is shown at any earlier date than January 9, 2017.  As noted above, however, there is no record of audiological test results including pure tone thresholds at 1000, 2000, 3000, and 4000 hertz and speech recognition scores between the time of the February 2012 VA examination and the January 2017 VA examination, on which to base a higher rating at any time prior to January 9, 2017.

The Board acknowledges the Veteran's lay accounts of difficulty understanding conversational speech and watching television, and that he testified at the Board hearing that his wife has to yell at times to be heard.  The Board also acknowledges the Veteran's contention in his notice of disagreement that he feels he should be entitled to a compensable rating (prior to January 9, 2017) based on the fact that he had been issued hearing aids.  The Board again notes that, unfortunately, the schedular ratings are calculated using a mechanical application of the available audiometric data.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the audiological tests in evidence.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

In this case, the Veteran has not contended, and the evidence does not suggest, that he has experienced symptoms outside of those listed in the schedular criteria.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board" (quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).

In reaching this determination, the Board has considered all the evidence, to include the lay evidence presented at the hearing.  However, when tested in March 2016, the examiner established that the results were too variable and not reliable.  Because a reliable result was not reached until the subsequent examination, an earlier effective date shall not be granted.  Here, the staged rating is based upon reliable facts found.  38 U.S.C.A. § 5110.  The testimony was non-specific and the March 2016 test results prevented a meaningful discussion of the disability.

Therefore, in summary, the Board concludes that entitlement to a compensable rating for bilateral hearing loss for the period prior to January 9, 2017, and in excess of 20 percent thereafter, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.


ORDER

For the period prior to January 9, 2017, entitlement to an initial compensable evaluation for bilateral hearing loss is denied.

From January 9, 2017, entitlement to an initial evaluation in excess of 20 percent for bilateral hearing loss is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


